Dismiss and Opinion Filed October 23, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01081-CV

   TRENT GRIFFIN AND/OR ALL OCCUPANTS OF 724 MEANDERING DRIVE,
                  CEDAR HILL, TEXAS 75104, Appellants
                                 V.
 AMERICAN HOMES 4 RENT PROPERTIES EIGHT, LLC A DELAWARE LIMITED
                    LIABILITY COMPANY, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03986-B

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before this Court are appellee’s motion to dismiss as moot this appeal from the trial

court’s judgment of possession in a forcible detainer suit and appellants’ opposition to the

motion. Appellee asserts this appeal has become moot because it is now in possession of the

property at issue. Appellee notes it was awarded judgment of possession against appellants on

August 26, 2015. Appellant did not supersede enforcement of the judgment, and appellee took

possession of the property “on or around September 11, 2015” following execution of a writ of

possession.

       A case becomes moot if, at any stage of the proceedings, a controversy ceases to exist

between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The only issue in a
forcible detainer case is the right to actual possession of property. See Marshall v. Housing

Auth’y of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006) (citing former Texas Rule of

Civil Procedure 746, now Texas Rule of Civil Procedure 510.3(e)). If the trial court renders

judgment in favor of the plaintiff, the trial court must render judgment for possession of the

property, costs, any delinquent rent, and attorney’s fees if recoverable by law. TEX. R. CIV. P.

510.8(b). When a writ of possession has been executed following the filing of an appeal and

possession is no longer an issue, the appeal in a forcible detainer case becomes moot unless the

appellant holds and asserts a meritorious claim of right to current, actual possession of the

property or damages or attorney’s fees remain at issue. See Daftary v. Prestonwood Mkt.

Square, Ltd., 399 S.W.3d 708, 711 (Tex. App.—Dallas 2013, no pet.) (citing former Texas Rule

of Civil Procedure 752, no Texas Rule of Civil Procedure 510.8(b)).

       Appellants do not assert in their opposition to the motion a potentially meritorious claim

of right to current, actual possession of the property, and the trial court did not award attorney’s

fees or damages. Thus, no actual controversy between the parties remains. We grant appellee’s

motion to dismiss the case as moot, vacate the trial court’s judgment, and dismiss the case. See

TEX. R. APP. P. 42.3(a); Marshall, 198 S.W.3d at 790.



.



151081F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TRENT GRIFFIN AND/OR ALL                           On Appeal from the County Court at Law
OCCUPANTS OF 724 MEANDERING                        No. 2, Dallas County, Texas
DRIVE, CEDAR HILL, TEXAS 75104,                    Trial Court Cause No. CC-15-03986-B.
Appellants                                         Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
No. 05-15-01081-CV        V.                       participating.

AMERICAN HOMES 4 RENT
PROPERTIES EIGHT, LLC A
DELAWARE LIMITED LIABILITY
COMPANY, Appellee

      In accordance with this Court’s opinion of this date, we VACATE the trial court’s
judgment and DISMISS the case.

       We ORDER that appellee American Homes 4 Rent Properties Eight recover its costs, if
any, of this appeal from appellant Trent Griffin and/or all occupants of 724 Meandering Drive,
Cedar Hill, Texas 75104.


Judgment entered October 23, 2015.




                                             –3–